Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2021 has been entered. 
Claim Objections
3.	Claim 14 is objected to because of the following informalities:  (1) “the recording material” in lines 2-3 of claim 14 should be changed to -- a recording material --.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 6-8 and 18-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
the rotation center of the first contact member”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the rotation center of the second contact member”.  There is insufficient antecedent basis for this limitation in the claim.  Claims 7-8 depend from claim 6, and therefore have the same indefiniteness issue as outlined above with regard to claim 6.
Claim 18 depends from claim 1.  Claim 1 recites “a first support member” and “a second support member”.  After this, claim 18 recites “a first guide” and “a second guide”.  It is believed that the recited “first support member” and the recited “second support member” in claim 1 are the same as the recited “first guide” and the recited “second guide”, respectively, in claim 18.  As such, claim 18 appears to redundantly claim the same elements previously set forth in claim 1.
Claim 19 depends from claim 14.  Claim 14 recites “a first support member” and “a second support member”.  After this, claim 19 recites “a first guide” and “a second guide”.  It is believed that the recited “first support member” and the recited “second support member” in claim 14 are the same as the recited “first guide” and the recited “second guide”, respectively, in claim 19.  As such, claim 19 appears to redundantly claim the same elements previously set forth in claim 14.
Claim 20 recites “a first support member” and “a second support member”.  Then, claim 20 again recites “a first support member” and a second support member”.  It is unclear how many different first support members and how many different second support members are claimed in claim 20.  Claims 21 and 22 depend from claim 20, 
Claim 22 depends from claim 20.  Claim 20 recites “a first support member” and “a second support member”.  After this, claim 22 recites “a first guide” and “a second guide”.  It is believed that the recited “first support member” and the recited “second support member” in claim 20 are the same as the recited “first guide” and the recited “second guide”, respectively, in claim 22.  As such, claim 22 appears to redundantly claim the same elements previously set forth in claim 20.
Claim 23 recites “a first support member” and “a second support member”.  Then, claim 23 again recites “a first support member” and a second support member”.  It is unclear how many different first support members and how many different second support members are claimed in claim 23.  Claims 24 and 25 depend from claim 23, and therefore have the same indefiniteness issues as outlined above with regard to claim 23.
Claim 25 depends from claim 23.  Claim 23 recites “a first support member” and “a second support member”.  After this, claim 25 recites “a first guide” and “a second guide”.  It is believed that the recited “first support member” and the recited “second support member” in claim 23 are the same as the recited “first guide” and the recited “second guide”, respectively, in claim 25.  As such, claim 25 appears to redundantly claim the same elements previously set forth in claim 23.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-3, 6-7, 9, 12-14 and 17-25 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Publication No. 2015-9964 (hereinafter “JP’964”) in view of U.S. Patent No. 3,892,043 (Bonikowski) (hereinafter “Bonikowski”).
Regarding claim 1, Figs. 1,4, 6 and 7 of JP’964 show an image forming apparatus (printer) comprising:
an image forming unit (Fig. 4) configured to form an image on a recording material (90);
a detection unit (Fig. 7} configured to detect information on characteristics of the recording material (90); and

wherein the detection unit (Fig. 7) includes a first contact member (including 21) configured to come into contact with a first surface (lower surface) of the recording material (90), and a second contact member (including 25) configured to come into contact with a second surface (upper surface) of the recording material (90),
wherein in a state where a recording material (90) does not exist, the first contact member (including 21) is configured to come into contact with the second contact member (including 25) to form a nip portion so that the first contact member (including 21) and the second contact member (including 25) nip a recording material (90) conveyed to the nip portion, at the nip portion,
wherein the first contact member (including 21) and the second contact member (including 25) are movable in a direction in which the first contact member (including 21) and the second contact member (including 25} nip the recording material (90), and rotatable about an axis line extending in a predetermined direction (into the page), the predetermined direction (including the page) being orthogonal to the direction in which the first contact member (including 21) and the second contact member (including 25) are movable and being orthogonal to a conveyance direction (left in Fig. 7) of the recording material (90),
JP’964 also shows first and second support members (unnumbered arm supporting element 21 and unnumbered arm supporting element 25, respectively), but JP’964 does not show first and second support members with grooves, as claimed.  Also, JP’964 does not show protrusions, as claimed.
Bonikowski teaches a sensing device that solves a similar problem to that of the apparatus of JP’964 by measuring size of conveyed objects, but it uses a different support arrangement for supporting first and second contact members (including 6 and 6).  Bonikawski shows each of a first contact member (including 6) and a second contact member (including 6) includes a protrusion (including 8 and 9), and the Bonikawski apparatus includes a first support member (including 2, 3 and 10) configured to support the first contact member (including 6), the first support member (including 2, 3 and 10) having a groove (10) into which the protrusion (including 8 and 9) of the first contact member (including 6) is inserted to guide the protrusion (including 8 and 9) so as to rotate the first contact member (including 6) about an axis line extending in a predetermined direction (into page in Fig. 1), and a second support member (including 1, 3 and 10) configured to support the second contact member (including 6), the second support member (including 1, 3 and 10) having a groove (10) into which the protrusion (including 8 and 9) of the second contact member (including 6) is inserted to guide the protrusion (including 8 and 9) so as to rotate the second contact member Bonikowski and JP’964 teach support arrangements for supporting contact members, it would have been obvious to substitute support arrangement of Bonikowski with a groove and protrusion for the support arrangement of JP’964 to achieve the predictable result of supporting contact members on a size detector.
Regarding claim 2, Figs. 6-7 of JP’964 show that a rotation center of the first contact member (including 21) and a rotation center of the second contact member (including 25) overlap with a conveyance path for the recording material (90) when viewed in the predetermined direction (into the page).
Regarding claim 3, Figs. 6-7 of JP’964 show that the rotation center of the first contact member (including 21) and the rotation center of the second contact member (including 25) are disposed on an upstream side from a contact portion in the conveyance direction when viewed in the predetermined direction (into the page), wherein the first contact portion (including 21) and the second contact portion (including 25) nip the recording material (90) at the contact portion.
Regarding claim 6, as best understood, Fig. 1 of Bonikowski shows that a first contact member (6) and a second contact member (6) are urged by the first support member (including 2, 3 and 10) and the second support member (1, 3 and 10) in a direction in which the first contact member (6) and the second contact member (6) come into contact with each other, and
JP’964 according to the teachings of Bonikowski.
Regarding claim 7, as best understood, Fig. 1 of Bonikowski shows at least one of the rotation center of the first contact member (6) and the rotation center of the second contact member (6) is positioned on an upstream side from a point of intersection between the first imaginary line (vertical line) and the second imaginary line (horizontal line) in the conveyance direction when viewed in the predetermined direction (into page). This same arrangement would be provided on the apparatus of JP’964 according to the teachings of Bonikowski.
Regarding claim 9, Figs. 6-7 of JP’964 show that a rotation center (unnumbered rotation axis of element 25) of the second contact member (including 25) is coincident with a rotation center (unnumbered rotation axis of element 21) of the first contact member (including 21), or is positioned in a vicinity of the rotation center (unnumbered rotation axis of element 21) of the first contact member (including 21) when viewed in the predetermined direction (into the page).
JP’964 show that the first contact member (including 21) includes a light emitting unit (62) and a light receiving unit (63), wherein light emitted from the light emitting unit (62) is reflected on the recording material (90), and is received by the light receiving unit (63), and the control unit (numbered paragraph [0020]) sets the image forming condition (transfer condition and fixing condition in numbered paragraph [0004] of the machine translation) based on the light which is received by the light receiving unit (63).
Regarding claim 13, Figs. 6-7 of JP’964 show that the image forming condition is a conveyance speed of a recording material, a value of voltage to be applied to a transferring unit included in the image forming unit, or a temperature at which a fixing unit included in the image forming unit performs fixing of an image on a recording material.
Regarding claim 14, Figs. 1,4, 6 and 7 of JP’964 show a recording material determination apparatus (printer) comprising:
a detection unit (Fig. 7} configured to detect information on characteristics of the recording material (90); and
a control unit (numbered paragraph [0020] of the machine translation) configured to determine a type of the recording material (90) based on the information on the characteristics of the recording material (90) detected by the detection unit (Fig. 7),

wherein in a state where a recording material (90) does not exist, the first contact member (including 21) is configured to come into contact with the second contact member (including 25} to form a nip portion so that the first contact member (including 21) and the second contact member (including 25) nip a recording material (90) conveyed to the nip portion, at the nip portion,
wherein the first contact member (including 21) and the second contact member (including 25) are movable in a direction in which the first contact member (including 21) and the second contact member (including 25) nip the recording material (90), and rotatable about an axis line extending in a predetermined direction (into page), the predetermined direction (into page) being orthogonal to the direction in which the first contact member (including 21) and the second contact member (including 25} are movable and being orthogonal to a conveyance direction (left in Fig. 7) of the recording material (90), 
wherein when the recording material (90) conveyed in the conveyance direction (left) is nipped by the first contact member (including 21) and the second contact member (including 25), the first contact member (including 21} and the second contact member (including 25) rotate in a same direction (clockwise).  JP’964 also shows first and second support members (unnumbered arm supporting element 21 and JP’964 does not show first and second support members with grooves, as claimed.  Also, JP’964 does not show protrusions, as claimed.
Bonikowski teaches a sensing device that solves a similar problem to that of the apparatus of JP’964 by measuring size of conveyed objects, but it uses a different support arrangement for supporting first and second contact members (including 6 and 6).  Bonikowski shows each of a first contact member (including 6) and a second contact member (including 6) includes a protrusion (including 8 and 9), and the Bonikowski apparatus includes a first support member (including 2, 3 and 10) configured to support the first contact member (including 6), the first support member (including 2, 3 and 10) having a groove (10) into which the protrusion (including 8 and 9) of the first contact member (including 6) is inserted to guide the protrusion (including 8 and 9) so as to rotate the first contact member (including 6) about an axis line extending in a predetermined direction (into page in Fig. 1), and a second support member (including 1, 3 and 10) configured to support the second contact member (including 6), the second support member (including 1, 3 and 10) having a groove (10) into which the protrusion (including 8 and 9) of the second contact member (including 6) is inserted to guide the protrusion (including 8 and 9) so as to rotate the second contact member (including 6) about an axis line extending in the predetermined direction (into page in Fig. 1).  Because both Bonikowski and JP’964 teach support arrangements for supporting contact members, it would have been obvious to substitute support arrangement of Bonikowski with a groove and protrusion for the support arrangement of JP’964 to achieve the predictable result of supporting contact members on a size detector.
Regarding claim 17, Figs. 6-7 of JP’964 show that the first contact member (including 21) includes a light emitting unit (62) and a light receiving unit (63), wherein light emitted from the light emitting unit (62) is reflected on the recording material (90), and is received by the light receiving unit (63), and the control unit (numbered paragraph [0020] in the machine translation) determines the type of the recording material (90) based on the light which is received by the light receiving unit (63).
Regarding claim 18, Figs. 6-7 of JP’964 show a first guide (27) configured to rotationally move the first contact member (including 21); and a second guide (26) configured to rotationally move the second contact member (including 25), wherein the first guide (27) and the second guide (26) are provided on an imaginary arc shape. Arc extends through springs 27 and 26 in Fig, 7.  Bonikowski shows similar guides (springs 5 and 5) that rotationally move first and second contact members (6 and 6).  
Regarding claim 19, Figs. 6-7 of JP’964 show a first guide (unnumbered rotation shaft of element 21) configured to rotationally move the first contact member (including 21); and a second guide (unnumbered rotation shaft of element 25) configured to rotationally move the second contact member (including 25), wherein the first guide (unnumbered rotation shaft of element 21) and the second guide (unnumbered rotation shaft of element 25) are provided on an imaginary arc shape.  Bonikowski shows similar guides (rotation shafts 3 and 3) that rotationally move first and second contact members (6 and 6).  
JP’964 show an image forming apparatus (printer) comprising:
an image forming unit (Fig. 4) configured to form an image on a recording material (90);
a detection unit (Fig. 7) configured to detect information on characteristics of the recording material (90); and
a control unit (numbered paragraph [0020] of the machine translation) configured to set an image forming condition (transfer condition and fixing condition in numbered paragraph [0004] of the machine translation) of the image forming unit (Fig. 4) based on the information on the characteristics of the recording material (90) detected by the detection unit (Fig. 7),
wherein the detection unit (Fig. 7) includes a first contact member (including 21) configured to contact one (lower surface) of surfaces of the recording material (90), a first support member (unnumbered arm connected to element 21) configured to support the first contact member (including 21), a second contact member (including 25) configured to contact another (upper surface) of the surfaces of the recording material (90) and a second support member (unnumbered arm connected to element 25) configured to support the second contact member (including 25),
wherein in a state where a recording material (90) does not exist, the first contact member (including 21) is configured to come into contact with the second contact member (including 25) to form a nip portion so that the first contact member 
wherein the first contact member (including 21) and the first support member (unnumbered arm connected to element 21) are urged (by spring) in a first direction (clockwise), the first contact member (including 21) configured to be movable in a second direction (counter-clockwise) different from the first direction (clockwise) with regard to the first support member (unnumbered arm connected to element 21), and
wherein the second contact member (including 25) and second support member (unnumbered arm connected to element 25) are urged (by paper) in a third direction (clockwise), the second contact member (including 25) configured to be movable in the second direction (counter-clockwise) different from the third direction (clockwise) with regard to the second support member (unnumbered arm connected to element 25),
wherein the image forming apparatus (printer) includes a first support member (unnumbered arm connected to element 21) configured to support the first contact member (including 21), and a second support member (unnumbered arm connected to element 25) configured to support the second contact member (including 25).  JP’964 discloses most of the limitations of claim 20 including the first and second support members, but JP’964 does not show that the first and second support members have grooves, as claimed.  Also, JP’964 does not show protrusions, as claimed.
Bonikowski teaches a sensing device that solves a similar problem to that of the apparatus of JP’964 by measuring size of conveyed objects, but it uses a different support arrangement for supporting first and second contact members (including 6 and 6).  Bonikawski shows each of a first contact member (including 6) and a second contact member (including 6) includes a protrusion (including 8 and 9), and the Bonikawski apparatus includes a first support member (including 2, 3 and 10) configured to support the first contact member (including 6), the first support member (including 2, 3 and 10) having a groove (10) into which the protrusion (including 8 and 9) of the first contact member (including 6) is inserted to guide the protrusion (including 8 and 9) so as to rotate the first contact member (including 6) about an axis line extending in a predetermined direction (into page in Fig. 1), and a second support member (including 1, 3 and 10) configured to support the second contact member (including 6), the second support member (including 1, 3 and 10) having a groove (10) into which the protrusion (including 8 and 9) of the second contact member (including 6) is inserted to guide the protrusion (including 8 and 9) so as to rotate the second contact member (including 6) about an axis line extending in the predetermined direction (into page in Fig. 1).  Because both Bonikowski and JP’964 teach support arrangements for supporting contact members, it would have been obvious to substitute support arrangement of Bonikowski with a groove and protrusion for the support arrangement of JP’964 to achieve the predictable result of supporting contact members on a size detector.
JP’964 show that the first contact member (including 21) and the second contact member (including 25) are rotationally movable, and
wherein a rotation center of the second contact member (including 25) is coincident with a rotation center of the first contact member (including 21), or is positioned in a vicinity of the rotation center of the first contact member (including 21)
when viewed in the predetermined direction (into the page).  Bonikawski similarly shows first and second contact members (6 and 6) that are rotationally moveable.  
Regarding claim 22, as best understood, Figs. 6-7 of JP’964 show a first guide (27) configured to rotationally move the first contact member (including 21); and a second guide (26) configured to rotationally move the second contact member (including 25), wherein the first guide (27) and the second guide (26) are provided on an imaginary arc shape.  Arc extends through springs 27 and 26 in Fig. 7.  Bonikowski similarly shows guides (springs 5 and 5) to move the first and second contact members.
Regarding claim 23, Figs. 6-7 of JP’964 show a recording material determination apparatus (printer) comprising:
an image forming unit (Fig. 4) configured to form an image on a recording material (90);
a detection unit (Fig. 7) configured to detect information on characteristics of the recording material (90); and

wherein the detection unit (Fig. 7) includes a first contact member (including 21) configured to contact one (lower surface) of surfaces of the recording material (90), a first support member (unnumbered arm connected to element 21) configured to support the first contact member (including 21), a second contact member (including 25) configured to contact another (upper surface) of the surfaces of the recording material (90) and a second support member (unnumbered arm connected to element 25) configured to support the second contact member (including 25),
wherein in a state where a recording material (90) does not exist, the first contact member (including 21) is configured to come into contact with the second contact member (including 25) to form a nip portion so that the first contact member (including 21) and the second contact member (including 25) nip a recording material (90) conveyed to the nip portion, at the nip portion,
wherein the first contact member (including 21) and the first support member (unnumbered arm connected to element 21) are urged (by spring) in a first direction (clockwise), the first contact member (including 21) configured to be movable in a second direction (counter-clockwise) different from the first direction (clockwise) 
wherein the second contact member (including 25) and second support member (unnumbered arm connected to element 25) are urged (by sheet) in a third direction (clockwise in Fig. 7), the second contact member (including 25) configured to be movable In the second direction (counter-clockwise) different from the third direction (clockwise) with regard to the second support member (unnumbered arm connected to element 25).  JP’964 discloses most of the limitations of claim 23 including the first and second support members, but JP’964 does not show that the first and second support members have grooves, as claimed.  Also, JP’964 does not show a protrusion, as claimed.
Bonikowski teaches a sensing device that solves a similar problem to that of the apparatus of JP’964 by measuring size of conveyed objects, but it uses a different support arrangement for supporting first and second contact members (including 6 and 6).  Bonikawski shows each of a first contact member (including 6) and a second contact member (including 6) includes a protrusion (including 8 and 9), and the Bonikawski apparatus includes a first support member (including 2, 3 and 10) configured to support the first contact member (including 6), the first support member (including 2, 3 and 10) having a groove (10) into which the protrusion (including 8 and 9) of the first contact member (including 6) is inserted to guide the protrusion (including 8 and 9) so as to rotate the first contact member (including 6) about an axis line extending in a predetermined direction (into page in Fig. 1), and a second support member Bonikowski and JP’964 teach support arrangements for supporting contact members, it would have been obvious to substitute support arrangement of Bonikowski with a groove and protrusion for the support arrangement of JP’964 to achieve the predictable result of supporting contact members on a size detector.
Regarding claim 24, Figs. 6-7 of JP’964 show that the first contact member (including 21) and the second contact member (including 25) are rotationally movable, and
wherein a rotation center of the second contact member (including 25} is coincident with a rotation center of the first contact member (including 21), or is positioned in a vicinity of the rotation center of the first contact member (including 21) when viewed in the predetermined direction (into the page).  Bonikawski similarly shows first and second contact members (6 and 6) that are rotationally moveable.  
Regarding claim 25, as best understood, Figs. 6-7 of JP’964 show a first guide (27) configured to rotationally move the first contact member (including 21); and a second guide (26) configured to rotationally move the second contact member (including 25), wherein the first guide (27) and the second guide (26) are provided on an Bonikowski similarly shows guides (springs 5 and 5) to move the first and second contact members.
6. 	Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over JP’984 in view of Bonikowski as applied to claims 1 and 14 above, and further in view of U.S. Patent No. 4,693,010 (Sills) (hereinafter “Sills”).  JP’964 in view of Bonikowski teaches most of the limitations of claims 10 and 15 including a sensor arrangement for detecting sheet thickness and sending signals to a control unit (numbered paragraph [0020] of the machine translation of JP’964), but JP'964 and Bonikowski do not show ultrasonic transmitting and receiving units, as claimed.
Sills shows that it is well-known in the art to provide a sheet handling device with first and second contact members (Figs. 6-8) that have ultrasonic receiving and transmitting units for detecting sheet thickness. See, e.g., Figs. 6-8 and the abstract. Because both Sills and JP'964 teach sensor arrangements for detecting sheet thickness, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to substitute the sensor arrangement of Sills for the sensor arrangement of JP’964 to achieve the predictable result of detecting sheet thickness.
7. 	Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over JP’964 in view of Bonikowski as applied to claims 1 and 14 above, and further in view of Japanese Publication No. 2010-58961 (hereinafter “JP'961”). JP'964 in view of Bonikowski teaches most of the limitations of claims 11 and 16 including a reflection light sensor arrangement for detecting sheet thickness (numbered paragraph [0002] of JP’964) and sending signals to a control unit (numbered paragraph [0020] of machine translation of JP'964), but JP’964 and Bonikowski do not show a light sensor arrangement with a light emitter on the first contacting member (including 21) and a light receiver on the second contacting member (including 25), as claimed.
JP’961 shows that it is well-known in the art to provide a sheet handling device with a first contact member (including 61,61a, 65 and 69) includes a light emitting unit, and a second contact member (including 62, 62a, 65 and 70) that includes a light receiving unit, wherein light emitted from the light emitting unit is transmitted through a recording material, and is received by the light receiving unit, and a control unit (control unit C) sets an image forming condition (e.g., speed) based on the light which is received by the light receiving unit. See, e.g., Figs. 1-5 of JP’961. Because both JP’961 and JP’964 teach sensor arrangements for detecting sheet thickness, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to substitute the sensor arrangement of JP’961 for the sensor arrangement of JP’964 to achieve the predictable result of detecting sheet thickness.
Response to Arguments
8.	Applicant’s arguments, see page 14 of the REMARKS section of the response, filed 2/17/2021, with respect to the rejection(s) of claims 1-3 and 9-25 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, 
Allowable Subject Matter
9.	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/THOMAS A MORRISON/Primary Examiner, Art Unit 3658